Citation Nr: 9920614	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  97-13 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Allegheny General Hospital from 
April 21, 1996 through May 5, 1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife






ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1942 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Pittsburgh, 
Pennsylvania VA Medical Center (VAMC).  A request for a 
hearing before the Board at the RO on the May 1997 Form 9 was 
withdrawn in writing in September 1998.


REMAND

Initially, the Board notes that a person who submits a claim 
for VA benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  Only if the 
claimant meets this burden does VA have the duty to assist 
him in developing the facts pertinent to him claim.  38 
U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  If the claimant does not meet this initial 
burden, the appeal must fail because, in the absence of 
evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

Although the claim need not be conclusive, the statute 
[§ 5107] provides that [the claim] must be accompanied by 
evidence" in order to be considered well grounded.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  In the context of a 
claim for payment or reimbursement of unauthorized medical 
expenses, this generally means that the claimant must present 
evidence which tends to show that each of three regulatory 
conditions can be satisfied.  See Hayes v. Brown, 6 Vet. App. 
66, 68 (1993).  Pursuant to the provisions of 38 U.S.C.A. 
§ 1728 (West 1991) and 38 C.F.R. §§ 17.120, 17.130 (1998), 
the claimant must fulfill three requirements.  

First, evidence must be presented to the effect that the care 
and services rendered were either (1) for an adjudicated 
service-connected disability, or (2) for a non service-
connected disability associated with and held to be 
aggravating an adjudicated service-connected disability, or 
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service-
connected disability, or (4) for any injury, illness, or 
dental condition in the case of a veteran who is 
participating in a rehabilitation program and who is 
medically determined to be in need of hospital care or 
medical services for reasons set forth in 38 C.F.R. 
§ 17.48(j) (1998).  Second, the services were rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health.  Third, no VA or other Federal 
facilities were feasibly available and an attempt to use them 
beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.

The veteran has the following service-connected disabilities: 
defective hearing, rated 100 percent disabling; encephalitis, 
rated 50 percent disabling; residuals of muscle injury to the 
forearm, rated 20 percent disabling; facial scars, rated 10 
percent disabling; an ankle disorder, rated 10 percent 
disabling; tinnitus, rated 10 percent disabling; and a right 
shoulder disability rated as noncompensably disabling.

Following a review of the claims folder, the Board has 
determined that further evidentiary development is warranted.  
The record presented to the Board in this matter is 
incomplete.  Appellate review of the claims folder and the 
Medical Administrative Services (MAS) file is negative for 
copies of the complete medical records pertaining to the 
veteran's hospitalization and treatment at Allegheny General 
Hospital from April 21, 1996 through May 5, 1996.  There is 
one page of the veteran's discharge summary which is 
incomplete on its face.  In addition, while there is a copy 
of a claim for payment or reimbursement from the surgical 
practice that performed the bypass surgery on the veteran in 
the amount of three thousand seven hundred and fifty two 
dollars, the claims folder does not contain copies of the 
remaining claim(s) for payment or reimbursement which the 
veteran testified were in the neighborhood of $108,000.  
Because the record is incomplete, a remand is required for 
further development.  38 C.F.R. § 19.9 (1998).

An emergency room addendum from Somerset Hospital dated April 
21, 1996, reflects that the transportation of the veteran to 
Allegheny General Hospital was agreed on with the knowledge 
and assent of VA.  Specifically, the emergency room report 
states that the VA hospital was informed about the patient's 
condition, and our proposed plan of care, and they are in 
agreement with that.  The patient remained stable, and he was 
then transported to Allegheny General Hospital.

The veteran and his wife appeared at the VAMC for a hearing.  
The veteran's wife testified that she contacted the Altoona, 
Pennsylvania VAMC the day after the veteran was admitted to 
Allegheny General Hospital.  She stated that she was told she 
needed to contact the Pittsburgh, Pennsylvania VAMC and she 
did.  The veteran's wife indicated that someone from the 
Pittsburgh VAMC called her back on either April 23rd or 24th 
and told her that her husband would have to be moved when he 
stabilized.  At the request of the Pittsburgh VAMC employee, 
the veteran's wife handed the telephone to a doctor in the 
intensive care unit at Allegheny General Hospital and he 
spoke with them.  The veteran's wife indicated that she did 
not hear from the Pittsburgh VAMC again until she received a 
letter in the mail after the veteran was home in which the 
veteran's claim was denied.  She indicated that it was her 
belief that the physician at Allegheny General Hospital who 
had spoken with the Pittsburgh VAMC had reached some kind of 
agreement.  The veteran's wife testified that the bills from 
Somerset Hospital had been paid by the Altoona, Pennsylvania 
VAMC.

Correspondence dated in August 1997 from the Emergency 
Department Nursing Coordinator at Somerset Hospital noted 
that an employee of the Altoona, Pennsylvania VAMC was 
notified of the veteran's condition and the necessity for 
transfer to an acute care facility (Allegheny General 
Hospital).  The letter further states that, following a 
conversation with an employee of the Utilization Review 
Department, it had been determined that there was no 
information on record at Somerset Hospital regarding the 
transfer or referral of patients to the VA hospital.

In a February 1998 statement, a VA physician at the 
Pittsburgh, Pennsylvania VAMC indicated that a bed census 
study for that VA facility reflected that a coronary care 
unit bed was available on the day that the veteran was 
transferred from Somerset Hospital to Allegheny General 
Hospital.

A February 1998 decision by the Pittsburgh, Pennsylvania VAMC 
denied the veteran's claim for payment or reimbursement of 
unauthorized medical expenses incurred during his 
hospitalization at Allegheny General Hospital from April 21, 
1996 through May 5, 1996.

Based on the foregoing, the case is REMANDED to the VAMC for 
the following action:

1.  The VAMC should conduct a search for 
copies of the relevant claim(s) for 
payment or reimbursement, the VAMC's 
determination(s) in that regard, and the 
complete medical records pertaining to 
the veteran's treatment at the Allegheny 
General Hospital from April 21, 1996 
through May 5, 1996.  All reasonable 
avenues for procuring the materials 
should be exhausted, and the documents 
obtained should be associated with the 
file.

2.  A VA physician who has expertise in 
emergent care should review the records 
from Allegheny General Hospital and 
determine whether the veteran's condition 
upon his transfer to Allegheny General 
Hospital required emergent care.  If so, 
the physician should identify the time 
when the veteran became stable enough for 
transfer to a VA facility.

3.  Following completion of the above 
development, the VAMC should readjudicate 
the veteran's claim.  If the benefit 
sought on appeal remains denied, he and 
his representative should be furnished an 
appropriate supplemental statement of the 
case.  They should then be afforded a 
reasonable opportunity to respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
further action until he is informed, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); 
Booth v. Brown, 8 Vet. App. 109 (1995).  The purposes of this 
remand are to procure clarifying data and to ensure due 
process of law.  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFFREY A. PISARO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


